DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 9-11 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the flexible gas-permeable plastic film has flexibility and has moderate shape maintaining properties that maintain the bulging shape of the top surface side and the shape of the concave portion" in lines 15-18, however, it is not clear as to what constitutes “moderate shape maintaining properties” as recited in claim 1. The instant disclosure does not describe or discuss as to the properties of the gas-permeable film that produce the claimed structure. Moreover, the term "moderate" is a relative term which renders the claim indefinite.  The term "moderate" is not defined by the claim, the specification does not provide a standard for 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6 and 14-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Heron (previously cited, US 2004/0132177) in view of Kanemura et al. (previously cited; JP 2006-055069 A; English machine translation has been provided) (hereinafter "Kanemura") and Bennett et al. (previously cited, US 2014/0322806) (hereinafter “Bennett”).
Regarding claims 1 and 15, Heron discloses a cell culture container comprising:  	a container main body comprising a flexible gas-permeable plastic film (a cell culture container (1) formed of two flexible gas-permeable polymer sheets (2,3) that are secured to one another at their peripheries; see, e.g., FIG. 3a and ¶ [0012], [0051]-[0052] and [0060]); and  	an injection/discharge port (access routes/orifices (8,9) for the introduction and removal of cells into and from the cell culture container; see, e.g., FIG. 3C and ¶ [0047] and [0054]), arguendo that Heron fails to disclose wherein the cavities on the bottom surface of the container main body having a concave shape, however, Heron explicitly discloses wherein cells are brought in contact with an inner surface of the bottom sheet (2) of the culture container, and the inner surface having ridges forming cavities configured to receive cells (the cavities increase cell culture surface area within the cell culture container; see, e.g., Heron at FIG. 3c and ¶ [0018] and [0067]). Heron further discloses wherein the cavities can have various shapes based on the desired applications (e.g., type of cells to be cultured; see ¶ [0067] and [0070]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the shape of the cavities on the inner surface of the bottom  
 	Modified Heron does not explicitly disclose wherein each of the plurality of concave portions has an opening diameter of 0.3 to 10 mm and a depth of 0.1 mm or more.
 	Kanemura discloses a cell culture container comprising a bottom surface having a plurality of concave portions (U-shaped concave portions (4)) configured to accommodate cell aggregates (see Kanemura at [0027] and [0030] and FIGS. 1-3). Kanemura discloses wherein each of the plurality of concave portions (4) is configured to accommodate cell aggregates of predetermined sizes regulated by the plurality of concave portions (see Kanemura at ¶ [0012] and [0030]). Each of the plurality of concave portions has an opening diameter of 2.0 to 15 mm, and a depth of 0.1 mm or more (see Kanemura, ¶ [0019]).  	In view of Kanemura, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the dimensions of the plurality of concave portions of modified Heron to have an opening diameter of 0.3 to 10 mm, and a depth of 0.1 mm or more for the purpose of accommodating cell cultures having desired sizes, as suggested by Kanemura (see Kanemura at ¶ [0012] and [0030]). Further, a Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A.   	Modified Heron does not explicitly disclose wherein a treatment reducing cell adhesion is applied to the bottom surface containing the plurality of concave portions. However, Heron does disclose wherein the plurality of concave portions can be employed to culture non-adherent cells (see Heron at ¶ [0070]).  	Bennett discloses a cell culture vessel for culturing cells including a non-adhesive Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A. 	 	Modified Heron discloses wherein the container main body has the claimed bulging shape including a flat top surface on the top part of the container main body (see, e.g., FIG. 3 of Heron), but does not explicitly disclose wherein the flat top surface of the bulging shape is formed so that a rim of the top surface formed into the flat surface is inclined and connected to the peripheral portion. Further, assuming arguendo that Heron fails to disclose wherein container main body has a bulging shape on a top surface side of the container main body. 	 Kanemura further discloses wherein the cell culture container includes a top surface that is flat connected to in inclined surface that is connected to a peripheral portion of the cell culture container (see FIG. 3 of Kanemura).  	It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the bulging shape of the cell culture container of modified Heron to have the flat surface coupled to an inclined surface that is connected to the peripheral portion of the cell culture container, as disclosed by Kanemura. Although modified Heron does not disclose wherein the inclined surface is coupled to both ends of the flat surface, it would have been obvious to one of ordinary skill in the art to have formed the sides connected to the flat surface of the bulging shape inclined to the peripheral portion of the cell culture container. One of ordinary skill in the art would have been motivated to make said modification because said 
Regarding claim 3, modified Heron discloses wherein the plurality of concave portions extend across the entire inner surface of the bottom sheet of the container (see   	Assuming arguendo that Heron fail to disclose wherein a total area of the plurality of concave portions occupying the bottom surface accounts for 30 to 90% of an area of the bottom surface. 	Heron, however, does disclose wherein the plurality of concave portions are employed to increase cell culture surface area of the container (see Heron at ¶ [0049]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have made the total area of the plurality of concave portions occupying the bottom surface accounts for 90% or more of an area of the bottom surface for the purpose of increasing the total cell culture surface area available for the cell container.  
Regarding claim 4, modified Heron does not explicitly disclose wherein the plurality of concave portions comprise two or more kinds of concave portions having different opening diameters. 	Kanemura discloses a cell culture container comprising a bottom surface having a plurality of concave portions (U-shaped concave portions (4)) configured to accommodate cell aggregates (see Kanemura at [0027] and [0030] and FIGS. 1-3). Kanemura discloses wherein each of the plurality of concave portions (4) is configured to accommodate cell aggregates of predetermined sizes regulated by the plurality of concave portions (see Kanemura at ¶ [0012] and [0030]). Each of the plurality of concave portions has an opening diameter of 0.3 to 10 mm, and a depth of 0.1 mm or more (see Kanemura, ¶ [0019]).  	In view of Kanemura, it would have been obvious to one of ordinary skill in the art Gardner v. TEC Systems, Inc.
Regarding claim 6, modified Heron does not explicitly disclose wherein a thickness of the plurality of concave portions is smaller than a thickness of parts of the bottom surface other than the concave portions. 	However, modified Heron further discloses wherein the sheets forming the container main body can have variable thicknesses and variable levels of gas permeability (see Heron, ¶ [0037] and [0040]). The gas-permeable sheets can have a small thickness so as to provide maximum permeability to gases, in particular to oxygen (see Heron, ¶ [0037] and [0065]). In view of Heron, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the thickness of the plurality of concave portions to have a thickness smaller than a thickness of parts of the bottom surface other than the concave portions since the cell cultures are arranged within the plurality of concave portions. One of ordinary skill in the art would have been motivated to make said modification since Heron discloses that the thickness of the materials forming the container main body can be made small to maximize permeability of oxygen into the container main body (see Heron, ¶ [0037], [0040] and [0065]).  Further, one would have made the thickness of the plurality of concave portions to have thickness smaller than other parts of the container main body so as to enhance the permeability of oxygen into the portions of the container containing the cell culture, and thereby enhancing cell proliferation. Further, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A.
Regarding claim 14, modified Heron further discloses wherein the plurality of concave portions are molded in the bottom surface of the container main body (i.e., the cell culture container of Heron is formed by thermoplastic molding; see Heron at ¶ [0062], [0065] and [0069]). 	It should be noted that claim 14 is a “product-by-process" claim, and the process step of "wherein the plurality of concave portions are molded in the bottom surface of the container main body" does not imply any structural difference between the structure of the claim and that of the reference.

Claims 1, 3-5, 9-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vlcek et al. (previously cited, FR 2519020 A1; English machine translation has been provided) (hereinafter “Vlcek”) in view of Kern (previously cited, US 5,362,642), Kato et al. (previously cited, JP 2009-011260 A; English machine translation has been provided) (hereinafter “Kato”), Kanemura et al. (previously cited, JP 2006-055069 A) (hereinafter "Kanemura") and Bennett et al. (previously cited, US 2014/0322806) (hereinafter “Bennett”).
Regarding claims 1, 5, 11 and 15, Vlcek discloses a cell culture container comprising:  	a flexible container main body (cell culture bag (7) formed of a flexible material ; see FIG. 4, page 2, second full paragraph; and page 3);  	an aeration inlet port for injecting gases into the interior of the container main arguendo that Vlcek fails to disclose a sealed peripheral portion of the container main body.  	Kern discloses that it is well known in the art to utilize two sheets of flexible material joined together at their peripheries by thermal or chemical bonding to form a bioreactor, e.g., pillow-shaped bioreactor bag (see Kern at col. 1, lines 54-61). 	In view of Kern, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have formed that the container main body of Vlcek by joining and sealing two sheets together at their peripheries to form a bioreactor, e.g., pillow-shaped bioreactor bag (see Kern at col. 1, lines 54-61). 	Vlcek does not explicitly disclose wherein the container main body comprises a gas-permeable plastic film having a gas permeability of 5000 ml/(m2.day.atm). However, Vlcek does disclose wherein the walls of the container main body are formed of flexible or elastic material (see page 2, second full paragraph; page 4, third full paragraph). 	Kato discloses a cell culture container comprising a container main body (cell 2.day.atm) or more (see Kato at ¶¶ [0052]-[0054]). The gas-permeable film is advantageous over the aeration ports in that the gas-permeable film ensures a satisfactory amount of oxygen is provided to the cells within the cell culture container main body (see Kato at ¶ [0007]-[008] and [0052]-[0052]). The gas-permeable film is flexible film formed of a polyethylene having a thickness of 100 µm (see Kato at ¶ [0044], [0052] and [0062]). 	In view of Kato, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the aeration inlet means of the container main body of Vlcek by constructing a portion of the flexible container main body of a gas-permeable film, as disclosed by Kato. One of ordinary skill in the art would have been motivated to make said modification because Kato discloses that gas-permeable film ensures a satisfactory amount of oxygen to be provided to the cells within the cell culture container main body (see Kato at ¶ [0007]-[008] and [0052]-[0052]). Further, one of ordinary skill in the art would have been motivated to make said modification for the purpose of mainlining the cell culture within the container main body at optimum culturing conditions, and thereby enhancing cell proliferation of the cells. 	Assuming arguendo that Vlcek in view of Kato fails to disclose wherein the gas-permeable film has an oxygen of 5000 ml/(m2.day.atm). However, Kato does disclose wherein the gas-permeable film ensures a satisfactory amount of oxygen to be provided to the cells within the cell culture container main body, and having oxygen permeability 2.day.atm) (see Kato at ¶¶ [0007]-[0008] and [0052]-[0054]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have made the gas permeable film of Vlcek in view of Kato to have an oxygen permeability of 5000 ml/(m2.day.atm) or more, since Kato discloses that the gas permeability of the gas-permeable plastic film can be varied to achieve desired gas permeability into the container main body (i.e., gas-permeable plastic film can have more than 2000 mL/(m2.day.atm). See Kato at ¶¶ [0007]-[0008] and [0052]-[0054]. 	 	Modified Vlcek does not explicitly disclose wherein each of the plurality of concave portions has an opening diameter of 0.3 to 10 mm, and a depth of 0.1 mm or more.
 	Kanemura discloses a cell culture container comprising a bottom surface having a plurality of concave portions (U-shaped concave portions (4)) configured to accommodate cell aggregates (see Kanemura at [0027] and [0030] and FIGS. 1-3). Kanemura discloses wherein each of the plurality of concave portions (4) is configured to accommodate cell aggregates of predetermined sizes regulated by the plurality of concave portions (see Kanemura at ¶ [0012] and [0030]). Each of the plurality of concave portions has an opening diameter of 0.3 to 10 mm, and a depth of 0.1 mm or more (see Kanemura, ¶ [0019]).  	In view of Kanemura, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the dimensions of the plurality of concave portions of modified Vlcek to have an opening diameter of 0.3 to 10 mm, and a depth of 0.1 mm or more for the purpose of accommodating cell cultures having desired Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A.  	 	Modified Vlcek does not explicitly disclose wherein a treatment reducing cell adhesion is applied to the bottom surface containing the plurality of concave portions. However, modified Vlcek discloses wherein the cell container is for culturing cell culture in free suspension and the surface of the attachment of the cells on an inner wall of the container main body can be modified (see page 4, lines 20-24 of Vlcek).  	Bennett discloses a cell culture vessel for culturing cells including a non-adhesive coating applied to a bottom surface of the cell culture container that prevents cells from 
Regarding claim 3, modified Vlcek discloses wherein the plurality of concave portions occupying the bottom surface of the container main body accounts for 30 to 90% of an area of the bottom surface of the container main body (see Vlcek, FIG. 4). 	Assuming arguendo that modified Vlcek fails to disclose wherein a total area of the plurality of concave portions occupying the bottom surface accounts for 30 to 90% of an area of the bottom surface. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have made the total area of the plurality of concave portions occupying the bottom surface accounts for 90% or more of an area of the bottom surface for the purpose of increasing the total cell culture surface area available for cell container within the container main body.  
Regarding claim 4, modified Vlcek does not explicitly disclose wherein the plurality of concave portions comprise two or more kinds of concave portions having different opening diameters.Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A.
Regarding claim 9, modified Vlcek further discloses a support jig (1) configured to support the cell culture bag. The support includes openings (6) that allow the plurality of concave portions to protrude therethrough (see Vlcek, FIG. 4; page 3). 
Regarding claim 10, modified Vlcek further discloses wherein the cell culture system further includes a support (1) configured to support the cell culture bag. The support includes openings (6) that allow the plurality of concave portions to protrude therethrough without touching the plurality of concave portion (see Vlcek, FIG. 4; page 3). Modified Vlcek discloses wherein the method of culturing cells in free suspension and a surface for the attachment of cells on an inner wall of the container main body while culturing the cells (see page 4, lines 20-4 of Vlcek). 
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heron in view of Kanemura and Bennett as applied to claim 1 above, and further in view of Vlcek et al. (previously cited, FR 2519020 A1; English machine translation has been provided) (hereinafter “Vlcek”).
Regarding claim 9, modified Heron discloses all of the limitations set forth in claim 1.  	Modified Heron does not explicitly disclose a support capable of supporting a 
Regarding claim 10, modified Heron further disclose a method of culturing cells on the bottom surface of the container main body having the plurality of concave portions (see Heron, e.g., FIG. 3c and ¶ [0013], [0018] and [0052]).  	Modified Heron does not explicitly disclose a support capable of supporting a bottom surface side of the container main body without contacting the plurality of concave portions. 	Vlcek discloses a cell culture system comprising a cell culture bag (7) comprising a top surface having a bulging shape and a bottom surface having a plurality of concave portions (see Vlcek at page 3 and FIGS. 3 and 4). Vlcek further discloses wherein the .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heron in view of Kanemura and Bennett as applied to claim 1 above, and further in view of Sasai et al. (previously cited, WO 2013/183777 A1; US 2015/0140652 is used for English translation; (hereinafter “Sasai”).
Regarding claim 11, modified Heron discloses all of the limitations set forth in claim 1.  	Modified Heron does not explicitly disclose wherein the gas-permeable plastic film comprises polyethylene. However, modified Heron does disclose wherein culture bags can be formed of gas-permeable materials including polyethylene and polypropylene films for culturing non-adherent cells (see ¶ [0009]). Modified Heron further discloses wherein the cell culture container can be used to culture adherent and non-adherent cells and the material of the gas-permeable films include polystyrene (see Heron at ¶ [0013], [0038], [0060] and [0070]).In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Response to Arguments
Applicant's arguments filed on November 19, 2020 have been fully considered but they are not persuasive.
Applicant contends that:  	“While Heron’s bottom surface is intended to increase the culture surface, there is no teaching, suggestion, or guidance in Heron on how to provide a cell container having a flexible gas-permeable plastic film capable of maintaining the shape of its bottom surface. More particularly, Applicant respectfully submits that nothing from the disclosure in Heron would provide a predictable solution to a cell container where the bottom surface being deformed when the peripheral portion is lifted as the container is filled with content liquid resulting in the difficulty to uniformly store cells in each concave portion.” See page 7 of the Remarks filed on November 09, 2020.
In response, Heron discusses the need to form ridges on the bottom of the container so solve the problem of large surfaces needed for cell culture (see Heron at ¶ [0018], [0066] and [0069]). The cells introduced into the container settles on the bottom of the container having the ridges (see Heron at ¶ [0048] and [0069]). In paragraphs [0051]-[0052], Heron describes the bottom sheet of the container as having a surface that can be thermoformed and structured with the ridges. Further, Heron explicitly discusses the need to obtain homogenous distribution of the cells on the culture surface, for example, by forming the bottom sheet with certain rigidity (see Heron at ¶ [0016]). Thus, since the reference of Heron is concerned with increasing the cell culture surface and containing the cells within the ridges uniformly, the bottom sheet of Heron is considered to maintain its shape during use. Contrary to the applicant’s assertion, nothing in Heron that suggests the bottom sheet being deformed with cells and medium are introduced. Moreover, the applicant has not provided clear evidence indicating that the structure of the ridges deforms and changes shape with filling of cells and medium into the container.  As such, it is respectfully submitted that combination of the prior art is proper and meets the claimed cell culture container.
Applicant further contends that:  	“Applicant further submits that Kanemura relates to a flask-type culture vessel and does not address, or even suggest or disclose the problem of the bottom surface being deformed so that the peripheral portion is lifted as the container is filled with content liquid
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the Kanemura reference is relied on for disclosing the claimed opening diameter and the bulging shape. 
Applicant further contends that:  	“In addition, while the culture container 7 of Vlcek has flexibility, this culture container is supported by the support 1 and means 2 for holding on the culture container 7, thereby the external shape of the culture container is formed. See Vlcek, page 4. Thus, Vlcek does not suggest or disclose a cell culture container including a container main body having a flexible gas-permeable plastic that has moderate shape maintaining properties that maintain the bulging shape of the top surface side and the shape of the concave portion.” See paragraph bridging pages 7 and 8 of the Remarks.
In response, as shown in FIG. 4 of Vlcek, the container is filled with fluid and the flexible gas-permeable film maintains the bulging shape of the top surface and the shape of the concave portions of the bottom surface. Further, the independent claim 1 does not preclude from employing support from maintaining the shape of the concave portions of the bottom surface. As such, it is respectfully submitted that Vlcek meets the limitations of the claimed container.
Applicant further contends that:  	“It is respectfully submitted that a person of ordinary skill in the art would not have considered the teachings of a stackable container in Heron with Vlcek’s flexible cell culture bag which bottom surface is shaped by an external support, nor with Kanemura’s flask-type culture vessel or Bennett, which is only cited for discussing a non-adhesive coating applied to the bottom of its container, and arrive at the claimed cell culture container with any expectation of success. In particular, the combination of these references does not afford a predictable solution to the problem of a cell container having its bottom surface deformed when the peripheral portion is lifted upon filling the container with content liquid and the resulting shortcoming in uniformly storing cells therein. Combining known prior art elements is not sufficient to render the claimed invention obvious if the results would not have been predictable to one of ordinary skill in the art. See MPEP 2143; United States v. Adams, 383 U.S. 39, 51-52 (1966).  	More particularly, in Heron, the containers have low flexibility and are stackable and in Vlcek, the containers are flexible and elastic bags provided with a horizontal support shaping the bottom of the bag. It is respectfully submitted that one would not reasonably and predictably arrive at a configuration providing flexibility and moderate shape maintaining properties to maintain a bulging shape of the top surface and the shape of the bottom portion in a cell culture container having a plurality of concave portions having a spherical crown shape from the stackable container of Heron and the bag shaped by an external support of Vlcek without a rationale to modify Heron’s container body rigidity and associated stackability and Vlcek’s support as these modifications would presumably render these containers unsatisfactory for their intended purposes.” See page 8 of the Remarks.
In response, as discussed in the rejection, the limitation "wherein the flexible gas-permeable plastic film…has moderate shape maintaining properties" raises 112(b) problem of a cell container having its bottom surface deformed when the peripheral portion is lifted upon filling the container with content liquid, in response, nothing in the applied prior art that suggests or states that the bottom surface of the culture container having the concave portions would deform upon filling the container with liquid content. The applicant has not presented any clear evidence as to how said problem is associated with the applied prior art. The prior art does not state that when filling liquid in the culture container, the peripheral portion is lifted up. Further, the applied prior art discloses the claimed “flexible gas-permeable plastic film.” In particular, Heron explicitly discusses the need to obtain homogenous distribution of the cells on the culture surface, for example, by making the flexible gas-permeable plastic sheet with certain rigidity (see Heron at ¶ [0016]). In view of above, the concave portions of the Heron would be resistant to deformation that would prevent homogenous distribution of the cells on the culture surface as required by Heron. As such, contrary to the applicant’s assertion, modifying the reference of Heron with Kanemura and Bennett would not render the reference of Heron inoperable for its intended purpose.  	As shown in, .e.g., FIG. 3a of Vlcek, the bottom flexible gas-permeable plastic sheet of Heron maintains its shape during use. Further, as shown in FIG. 4 of Vlcek, the container is filled with fluid and the flexible gas-permeable film maintains the bulging shape of the top surface and the shape of the concave portions of the bottom surface. Further, it is noted that the independent claim 1 does not preclude from employing a 
Applicant further contends that: 	“In addition, with particular respect to the rejection of claim 14, the Examiner alleges that the limitation of wherein the plurality of concave portions are molded in the bottom surface of the container main body does not imply any structural difference between the structure of the claim and that of Heron. Applicant respectfully submits that the limitation further specifies the molded configuration for the plurality of concave portions serving as cell culture parts that are provided on the bottom surface of the container main body as required in claim 1. Therefore, Applicant respectfully submits that the deficiencies in Heron highlighted above similarly apply to this claim.” See page 8, last para. 
In response, the reference of Heron discloses that the plurality of concave portions are molded in the bottom surface of the container main body (see Heron at ¶ [0062], [0065] and [0069]). Further, it should be noted that the process in which the concave portions are formed on the bottom surface of the culture container is not given a patentable weight in apparatus claims. The concave portions of the reference of modified Heron is structurally the same as the instant invention. Thus, the process in which the concave portions are formed on the bottom surface of the culture container does not imply any structural difference between the structure of the claim and that of the reference of modified Heron. As such, it is respectfully submitted that the 
Applicant further contends that Kato neither discloses nor suggests the top surface of the present application (see page 9 of the remarks). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the reference of Vlcek is the primary reference and discloses the claimed top surface.
With respect to claims 3-4, 6, 9-11 and 14-15, Applicant refers to the arguments presented with respect to claim 1 as presented earlier. In response, Applicant is directed to the reasons indicated above regarding why Applicant’s arguments are not persuasive and combinations of the cited references are proper.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799